IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

CLAUDIA ESTES, as personal          NOT FINAL UNTIL TIME EXPIRES TO
representative of the ESTATE OF     FILE MOTION FOR REHEARING AND
WILLIAM ESTES, JR., and             DISPOSITION THEREOF IF FILED
CLAUDIA ESTES, individually,
                                    CASE NO. 1D15-1770
      Appellants,

v.

DOUGLAS ALLAN SWARTZ,
M.D.; and INTEGRATED
COMMUNITY ONCOLOGY
NETWORK, LLC d/b/a McIver
Urological Clinic,

      Appellees.

_____________________________/

Opinion filed December 19, 2016.

An appeal from the Circuit Court for Duval County.
Tyrie W. Boyer, Judge.

Rebecca Bowen Creed of Creed & Gowdy, P.A., Jacksonville. Karen E. Terry and
Matthew K. Schwencke of Searcy, Denney, Scarola, Barnhart & Shipley, P.A.,
West Palm Beach, for Appellants.

Michael R. D'Lugo and Richard E. Ramsey of Wicker, Smithy, O'Hara, McCoy &
Ford, P.A., Orlando, for Appellees.

PER CURIAM.

      AFFIRMED.

LEWIS, WETHERELL, and RAY, JJ., CONCUR.